IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 29, 2009
                                     No. 08-50738
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

JUAN NEPUMUCENCO GUEVARA-VIELMA, also known as Juan Guevara-
Vielma

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                          USDC No. 3:07-CR-1474-ALL


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Juan Nepumucenco Guevara-Vielma appeals the 70-month sentence
imposed following his conviction for illegal reentry after deportation. Guevara-
Vielma argues that his within-guidelines sentence is unreasonable because
U.S.S.G. § 2L1.2 double counted his prior crime of violence and overstated the
seriousness of the offense and the risk of recidivism. Guevara-Vielma also
contends that his sentence is greater than necessary to accomplish the


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                         No. 08-50738

sentencing objectives of 18 U.S.C. § 3553(a). He notes that he is of advanced age
and has a history of mental illness.
       Because Guevara-Vielma did not object to the reasonableness of his
sentence, the Government contends that Guevara-Vielma’s challenge to his
sentence is subject to plain error review pursuant to United States v. Peltier.1
Guevara-Vielma contends that Peltier was wrongly decided and that his
sentence should be reviewed for abuse of discretion.2 We need not determine,
however, whether plain error review is appropriate in this case because
Guevara-Vielma is not entitled to relief even assuming that he preserved the
reasonableness issue for review.3
       Guevara-Vielma fails to establish that the district court erred by relying
on § 2L1.2 to impose his sentence.4 Guevara-Vielma’s sentence is presumptively
reasonable.5 The district court heard Guevara-Vielma’s arguments concerning
his age and mental illness but elected to impose a sentence within the applicable
guidelines range. The court’s statements at sentencing reflect a concern over
Guevara-Vielma’s lengthy criminal history.                      Guevara-Vielma has not




       1
           505 F.3d 389, 391-92 (5th Cir. 2007), cert. denied, 128 S. Ct. 2959 (2008).
       2
        This court in United States v. Ellis, ___ F.3d ____ 2009 WL 783262 (5th Cir. March
26, 2009) reiterated the importance of plain error review: “Not every error that increases a
sentence need be corrected by a call upon plain error doctrine. It bears emphasis that all
defendants’ appeals challenging a sentence rest on the practical premise that the sentence
should be less. The doctrine of plain error serves powerful institutional interests, including
securing the role of the United States District Court as the court of first instance, as opposed
to a body charged to make recommendations to appellate courts.” 2009 WL 783262 at *7.
       3
        See United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir.), cert. denied, 129 S. Ct.
624 (2008).
       4
        See United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir.), cert. denied,
129 S. Ct. 328 (2008).
       5
           See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).

                                                2
                                        No. 08-50738

demonstrated that his sentence was an abuse of discretion by the district court
or that his sentence is unreasonable.6
      The judgment of the district court is AFFIRMED.




      6
          See Gall v. United States, 128 S. Ct. 586, 597 (2007); Alonzo, 435 F.3d at 554.


                                               3